DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1) in view of YANG et al (CN 103617785 A).
As to claim 1: Calayir discloses a scan-type display apparatus (Figs. 1-9, “a scan-type display apparatus 110”; Abstract; ¶0032) comprising: 
a light emitting module serving as a backlight module, to receive an input voltage, and including a 5light emitting diode (LED) array (Figs. 1-9, “a light emitting module 312” serving as “a backlight module 202”, to receive an input voltage, and including “a 5light emitting diode 312”; ¶0038-0042); said LED array having a common cathode configuration, and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (Figs. 1-9, said LED array having a common cathode configuration, and including “a plurality of scan lines 404”, “a plurality of data lines 402”, and “a plurality of LEDs 312” arranged in a matrix with a plurality of rows and a plurality of columns; ¶0042-0050); with respect to each 10of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; (Figs. 1-9, with respect to each 10of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; ¶0042-0050); with respect to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines (Figs. 1-9, with respect to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines; ¶0042-0050);
15a display module cooperating with said light emitting module to constitute a display (Fig. 1, “a display module 204” cooperating with said light emitting module to constitute a display; ¶0038); and 
a driver device (Fig. 3, “a driver device 300”; ¶0041) including 
a control module generating a synchronization control signal (Figs. 3, 5, 17, “a control module 301” generating “a synchronization control signal LSYNC,FSYNC”; ¶0008, 0042-0048, 0057-0058),
a driver module coupled to said light emitting module, generating a plurality of switching signals and an image refresh signal, and the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting18 module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to one of the switching 5signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display (Figs. 1-19, “a driver module 302” coupled to said light emitting module 312, generating “a plurality of switching signals 1302, 1404” and “an image refresh signal 1402”, and the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting18 module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to one of the switching 5signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display; Abstract, ¶0008, 0038-0065, claim 3),
wherein the switching signals is a pulse signal (Figs. 13-14, the switching signals 1302/1404 is “a pulse signal 1304”; ¶0056); 
Calayir does not expressly disclose each of the synchronization control signal and the image refresh signal is a pulse signal, wherein each pulse of the image refresh signal laps a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal. However, Yang teaches a display device comprises a timing controller produces a synchronization control signal, an image refresh signal and a plurality of switching signals is a pulse signal (Figs. 2-3, a display device comprises “a controller 4-5” produces “a synchronization control signal STV”, “an image refresh signal TP” and “a plurality of switching signals CPV” is a pulse signal; ¶0007), wherein each pulse of the image refresh signal laps a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal (Fig. 2 shows each pulse of the image refresh signal TP laps a respective pulse of the synchronization control signal STV, and a starting point of a pulse of the image refresh signal TP is concurrent with an end point of a pulse of the predetermined one of the switching signals CPV that occurs immediately after an end point of the respective pulse of the synchronization control signal STV; ¶0007) (see Fig. 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir to apply pulse signals for the synchronization control signal, the image refresh signal, such that each of the synchronization control signal, the image refresh signal, and the switching signals is a pulse signal, wherein each pulse of the image refresh signal laps a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal as taught by Yang. The motivation would have been in order to outputs an STV, a CPV, a TP, and an OE pulse signals by a controller (Yang: ¶0008).



    PNG
    media_image1.png
    766
    873
    media_image1.png
    Greyscale


As to claim 2: Calayir discloses 10said control module further generates an image stream; said driver module is further coupled to said display module, and is to further receive the image stream from said control module; and 15said driver module further generates a drive output based on the image stream and the image refresh signal and outputs the drive output to said display module, such that said display shows images represented by the image stream and that the refreshing of images on said 20display is synchronous to the line scan (Figs. 1-19, ¶0036-0065, claim 3).  
As to claim 3: Calayir discloses said light emitting module further includes: a switch unit coupled to said driver module and said 25scan lines, to receive the input voltage, to further receive the switching signals from said driver module, and switching based on the switching signals to output19 the input voltage to said scan lines sequentially without overlapping in time (Figs. 3, 13, light emitting module further includes: “a switch unit 308” coupled to said driver module and said 25scan lines, to receive the input voltage, to further receive the switching signals from said driver module, and switching based on the switching signals to output19 the input voltage to said scan lines sequentially without overlapping in time, wherein the row driver represents a switching unit; ¶0006-0008, 0036-0056, claim 1).  
As to claim 6: Claim 6 is a driving method of claim 1. The prior arts Calayir and Yang disclose a driving method to be implemented by a driver module and adapted to drive a display that includes a light emitting module, the light emitting module serving as a backlight module, receiving an input voltage, and 15including a light emitting diode (LED) array that has a common cathode configuration and that includes a plurality of scan lines (Calayir: Figs. 1-9, a driving method to be implemented by “a driver module 302” and adapted to drive “a display 110” that includes “a light emitting module 202/312”, the light emitting module serving as a backlight module, receiving an input voltage, and 15including “a light emitting diode (LED) array 400” that has a common cathode configuration and that includes “a plurality of scan lines 471”; Abstract; ¶0030-0042), 
said driving method comprising steps of: 
receiving a synchronization control signal from a 20control module (Calayir: Fig. 3 shows receiving “a synchronization control signal LSYNC,FSYNC” from “a 20control module 301”; Yang: Fig. 3, receiving “a synchronization control signal STV” from “a 20control module 4-5”); and 
generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to the light emitting module, the switching signals 25being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive21 the LED array to emit light in a line scan manner, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further 5related to refreshing of images on the display (Calayir: Figs. 3-9, generating “a plurality of switching signals 1302/1404” and “an image refresh signal 1402” based on the synchronization control signal, and outputting the switching signals to the light emitting module, the switching signals 25being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive21 the LED array to emit light in a line scan manner, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further 5related to refreshing of images on the display; Abstract, ¶0038-0065, wherein a BL ROW DRIVERS 308 generates a plurality of switching signals, and a BL COL DRIVERS 310 generates an image refresh signal),
wherein each of the synchronization control signal, the image refresh signal and the switching signals is a pulse signal (Calayir: Figs. 13-14,  the switching signals is a pulse signal; Yang: Fig. 2, each of the synchronization control signal STV, “an image refresh signal TP” and “a plurality of switching signals CPV” is a pulse signal; ¶0007); and 
wherein each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal (Yang: Fig. 2 shows each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal; ¶0007). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 8: Claim 8 is another version claim of claim 1. The prior arts Calayir and Yang discloses a scan-type display apparatus (Calayir: Figs. 1-19, “a scan-type display apparatus 110”; Abstract, ¶0032; Yang: Fig. 3, “a scan-type display apparatus; Abstract) comprising: 
a light emitting module serving as a display, to 20receive an input voltage, and including a light emitting diode (LED) array (Calayir: Figs. 1, 3, “a light emitting module 202/312” serving as a display, to 20receive an input voltage, and including “a light emitting diode 312”; ¶0032-0065); 
said LED array having a common cathode configuration, and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows 25and a plurality of columns (Calayir: Figs. 1-4, said LED array having a common cathode configuration, and including “a plurality of scan lines 404”, “a plurality of data lines 402”, and a plurality of LEDs arranged in a matrix with a plurality of rows 25and a plurality of columns; ¶0032-0065); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect22 to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines (Calayir: Fig. 4 shows with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect22 to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines; ¶0032-0065); and 
a driving device including 5a control module generating an image stream and a synchronization control signal (Calayir: Fig. 3 shows a driving device including “5a control module 301” generating an image stream and “a synchronization control signal LSYNC,FSYNC”; ¶0027, 0032-0065, wherein input data for one or more colored subpixels for displaying color image represents an image stream; Yang: Fig. 3, a driving device including “5a control module 4-5” generating “an image stream Data” and “a synchronization control signal STV”; ¶0038, wherein Data represents an image stream), and 
a driver module coupled to said light emitting module and said control module, and to receive the image stream and the synchronization control signal from said 10control module (Calayir: Fig. 3 shows “a driver module 302” coupled to said light emitting module 202/312 and said control module 301, and to receive the image stream and the synchronization control signal from said 10control module; ¶0032-0065; Yang: Fig. 3, “a driver module 2-3” coupled to said control module, and to receive the image stream Data and the synchronization control signal STV from said 10control module; ¶0037-0038), 
said driver module generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the 15switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to 20one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (Calayir: Figs. 4-19, said driver module generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the 15switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to 20one of the switching signals that corresponds to a last line of the line scan in each line scan cycle; Abstract, ¶0032-0065), 
said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals 25respectively to said data lines (Calayir: Figs. 4-19, said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals 25respectively to said data lines; Abstract, ¶0032-0065; Yang: Fig. 3, said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals 25respectively to said data lines; ¶0037-0038),
wherein each of the synchronization control signal, the image refresh signal and the switching signals is a pulse signal (Calayir: Fig. 13-14, each of the switching signals 1302, 1404 is a pulse signal; Yang: Fig. 2, each of the synchronization control signal STV, the image refresh signal TP and the switching signals CPV is a pulse signal; ¶0007); and 
wherein each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal (Yang: Fig. 2 shows each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of a pulse of the image refresh signal is concurrent with an end point of a pulse of the predetermined one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal; ¶0007). In addition, the same motivation is used as the rejection of claim 8. 
As to claim 9: Calayir discloses 23said light emitting module further includes: a switch unit coupled to said scan lines and said driver module, to receive the input voltage, to further receive the switching signals from said driver module, 5and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time (Figs. 3-19, “a switch unit 308” coupled to said scan lines and said driver module, to receive the input voltage, to further receive the switching signals from said driver module, 5and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time; ¶0032-0065).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1) in view of YANG et al (CN 103617785 A), as applied to claim 3 above, and further in view of OH et al (CN 102148625 A).
As to claim 4: Calayir discloses 5said control module further generates an image stream (Figs. 1-19, said control module further generates an image stream; Abstract, ¶0005-0008), and said driver module includes: 
a first signal generator coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module that generates a clock signal (Fig. 3, “a first signal generator 314” coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module, and including a phase-locked loop that generates a clock signal; Abstract, ¶0005-0008, 0042-0056); 
said first signal generator generating the switching signals and the image refresh signal based on the synchronization control signal and the clock 15signal, and outputting the switching signals to said switch unit (Figs. 1-19, ¶0005-0008, 0042-0056). and 
Calayir and Yang do not expressly disclose the first signal generator including a phase-locked loop that generates a clock signal; and a second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module. However, Oh teaches a display device comprises a first signal generator including a phase-locked loop that generates a clock signal (Figs. 1-13, “a display device 1300” comprises “a first signal generator 150” including a phase-locked loop that generates “a clock signal CLK_2”; ¶0047-0051); and a second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module (Figs. 1-13, “a second signal generator 1320-1330” coupled to “a display module 1310” and said first signal generator, to receive “an image refresh signal PDATA” from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal and outputting the drive output to said display module; ¶0051-0052, 0114-0118). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir and Yang to implement a phase-locked loop into the first signal generator, and a second signal generator coupled to said display module and said first signal generator, such that such that the first signal generator coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module, and including the phase-locked loop that generates a clock signal; and the second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module as taught by Oh. The motivation would have been in order to convert the serial data into the plurality of data components in response to a second clock signal generated from the serial data and the display device can use the data having various states (Oh: Abstract, ¶0119).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1) in view of YANG et al (CN 103617785 A), as applied to claim 3 above, and further in view of WANG et al (US 2009/0309855 A1).
As to claim 5: Calayir and Yang do not expressly disclose said switch unit includes a plurality of switches; each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines. However, Wang teaches a switch unit includes a plurality of switches; each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines (Figs. 2, 4, a switch unit includes “a plurality of switches 16-18, 48”; each of said switches has a first terminal that is to receive an input voltage, a second terminal that is coupled to a respective one of a plurality of scan lines, and “a control terminal that is coupled to a driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines; ¶0004-0005, 0027-0028). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir and Yang to have the scan driver includes a plurality of switches, such that each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines as taught by Wang. The motivation would have been in order to provide an LED driving device and method that individually controls the brightness of each LED or LED block of multiple LED arrays (Wang: Abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1) in view of YANG et al (CN 103617785 A), as applied to claim 3 above, and further in view of KWON et al (US 2011/0141004 A1) and OH et al (CN 102148625 A).
As to claim 10: Calayir discloses a signal generator coupled to said data lines, said 15control module, said switch unit and said storage unit, to receive the synchronization control signal from said control module (Fig. 3, “a signal generator 314” coupled to said data lines 402, said 15control module 301, said switch unit 308, to receive the synchronization control signal from said control module; ¶0032-0065); said signal generator generating the switching signals and the image refresh signal based on the synchronization control signal and the clock signal, and outputting the switching signals to said switch unit (Figs. 3-19, ¶0032-0065); said signal generator generating the driving signals based on the image stream and the image refresh signal, and outputting the driving signals2- respectively to said data lines (Figs. 3-19, ¶0032-0065).
Calayir and Yang do not expressly disclose 10said driver module includes: a storage unit coupled to said control module to receive the image stream therefrom and storing the image stream. Kwon teaches a display device comprises a display module includes a storage unit coupled to a control module to receive an image stream therefrom (Fig. 6, a display device comprises “a display module 12” includes “a storage unit 16” to receive an image stream therefrom, and storing the image stream; ¶0038-0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir and Yang to implement a storage unit, such that said driver module includes: a storage unit coupled to said control module to receive the image stream therefrom, and storing the image stream; the signal generator coupled to said data lines, said control module, said switch unit and said storage unit, to receive the synchronization control signal from said control module, to further receive the image stream stored in said storage unit as taught by Kwon. The motivation would have been in order to control local dimming of an LCD device includes backlight unit divided into a plurality of blocks and the backlight driver for driving the plurality of blocks respectively using the rearrangement local dimming values of the plurality of blocks (Kwon: ¶0011).
Calayir, Yang and Kwon do not expressly disclose the signal generator includes a phase-locked loop that generates a clock signal. However, Oh teaches a display device comprises a first signal generator including a phase-locked loop that generates a clock signal (Fig. 1-13, “a display device 1300” comprises “a first signal generator 150” including a phase-locked loop that generates “a clock signal CLK_2”; ¶0047-0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir, Yang and Kwon to implement a phase-locked loop into the signal generator as taught by Oh. The motivation would have been in order to convert the serial data into the plurality of data components in response to a second clock signal generated from the serial data (Oh: Abstract).

Response to Arguments
Applicant’s arguments filed on September 13, 2022 have been considered and are moot in view of new ground rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693